Name: Commission Regulation (EC) NoÃ 40/2006 of 10 January 2006 amending Regulation (EC) NoÃ 4/2004 laying down detailed rules for the application of Council Regulation (EEC) NoÃ 4045/89 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: management; NA;  information technology and data processing;  budget;  EU finance
 Date Published: nan

 13.1.2006 EN Official Journal of the European Union L 8/4 COMMISSION REGULATION (EC) No 40/2006 of 10 January 2006 amending Regulation (EC) No 4/2004 laying down detailed rules for the application of Council Regulation (EEC) No 4045/89 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4045/89 of 21 December 1989 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and repealing Directive 77/435/EEC (1), and in particular Article 19 thereof, Whereas: (1) Regulation (EEC) No 4045/89 requires Member States to communicate to the Commission certain information. Commission Regulation (EC) No 4/2004 (2) provides for the standardisation of the form and content of such communications. As standardisation makes it easier to use the information submitted and ensures uniformity of approach, further detailed rules should be adopted on the form and content of the communications. (2) Regulation (EC) No 4/2004 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 4/2004 is amended as follows: 1. Article 5 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The annual report referred to in Article 9(1) of Regulation (EEC) No 4045/89 shall include detailed information on each of the aspects of the application of that Regulation as set out in part I of Annex II to this Regulation and shall include detailed information in accordance with the specimen forms set out in part II of that Annex.; (b) paragraph 3 is replaced by the following: 3. The list of undertakings referred to in Article 7(2) of Regulation (EEC) No 4045/89 shall be drawn up in accordance with the specimen form set out in Annex IV to this Regulation and shall include transaction data in a format specified under Article 6(3).; (c) the following paragraph 8 is added: 8. The risk analysis referred to in Article 2(2) of Regulation (EEC) No 4045/89 shall be drawn up in accordance with the specimen form set out in Annex IX to this Regulation.; 2. Article 6 is replaced by the following: Article 6 1. The information to be submitted pursuant to Article 5(1) to (4) and (7) and (8) shall be communicated in electronic form in the format to be specified by the Commission. 2. The information to be submitted pursuant to Article 5(5) and (6) shall be communicated on paper or in electronic form, in a format to be agreed between the sender and the recipient. Confirmation of receipt of each request/reply received pursuant to Article 5(5) and (6) should be sent to the sender. 3. Transaction data pursuant to Article 7 of Regulation (EEC) No 4045/89 shall be communicated in electronic form in the format specified in Annex I, Annex II, point 2 and in Annex III to Commission Regulation (EC) No 2390/1999 (3). 3. Annex II is replaced by the text in Annex I to this Regulation; 4. Annex III is replaced by the text in Annex II to this Regulation; 5. Annex VIII is replaced by the text in Annex III to this Regulation; 6. A new Annex IX, the text of which is set out in Annex IV to this Regulation, is added. Article 2 This Regulation shall enter into force on the on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 388, 30.12.1989, p. 18. Regulation as last amended by Regulation (EC) No 2154/2002 (OJ L 328, 5.12.2002, p. 4). (2) OJ L 2, 6.1.2004, p. 3. (3) OJ L 295, 16.11.1999, p.1.; ANNEX I ANNEX II PART I Information to be contained in the annual report provided for in Article 9(1) of Regulation (EEC) No 4045/89 1. Administration of Regulation (EEC) No 4045/89 Information shall be provided concerning the administration of Regulation (EEC) No 4045/89, including changes to the organisations responsible for controls and to the special department responsible for monitoring the application of that Regulation, as referred to in Article 11 thereof, and to the competences of those organisations. 2. Legislative changes Information shall be provided regarding any national legislative changes relevant to the application of Regulation (EEC) No 4045/89 that have intervened since the previous annual report. 3. Amendments to the scrutiny programme A description shall be provided of any amendments or modifications that were made to the scrutiny programme submitted to the Commission under Article 10(2) of Regulation (EEC) No 4045/89 since the date of submission of that programme. 4. Execution of the scrutiny programme covered by the present report Information shall be provided on the execution of the programme of scrutinies for the period ending on 30 June preceding the closing date for submission of the report, as referred to in Article 9(1) of Regulation (EEC) No 4045/89, including the following points, both in total and broken down by control body (where more than one carries out controls pursuant to that Regulation): (a) the number of undertakings scrutinised during the scrutiny period, in accordance with the specimen form shown in sheet A of this Annex; (b) the number of undertakings still in the course of being scrutinised, in accordance with specimen form shown in sheet A of this Annex; (c) the number of undertakings that were not subject to scrutiny during the period in question as a result of the non-execution of some scrutinies, in accordance with the specimen form shown in sheet A of this Annex; (d) the reasons why the scrutinies referred to in point (c) were not carried out; (e) the breakdown, by amounts received by or paid to, and by measure, of the scrutinies referred to in points (a), (b) and (c), in accordance with the specimen form shown in sheet B of this Annex; (f) the results of the scrutinies referred to in point (a), in accordance with the specimen form shown in sheet C of this Annex, including: (i) the number of scrutinies for which irregularities were discovered, and the number of undertakings involved; (ii) the nature of these irregularities; (iii) the measure concerned where an irregularity was discovered; (iv) the estimated financial consequence of each irregularity; (g) an indication of the average duration of scrutinies in person/days, indicating, where practicable, the time spent on planning, preparation, execution of controls, and reporting. 5. Execution of the scrutiny programmes preceding the one covered by the present programme The report shall contain the results of the scrutinies carried out in respect of previous scrutiny periods, for which the results were not available at the time of the submission of the reports for those scrutiny periods, including for each previous scrutiny period: (a) the status of scrutinies communicated pursuant to point 4(b) and (c) in previous annual scrutiny reports, in accordance with the specimen form shown in sheet D of this Annex; (b) the number of scrutinies through which irregularities were discovered, and the number of undertakings involved, in accordance with the specimen form shown in sheet C of this Annex; (c) the nature of these irregularities, in accordance with the specimen form shown in sheet C of this Annex; (d) the measure concerned where an irregularity was discovered, in accordance with the specimen form shown in sheet C of this Annex; (e) the estimated financial consequence of each irregularity, in accordance with the specimen form shown in sheet C of this Annex. The results of the scrutinies pursuant to the third subparagraph of Article 7(1) of Regulation (EEC) No 4045/89 shall be presented as such. 6. Mutual assistance Mutual assistance requests made and received pursuant to Article 7 of Regulation (EEC) No 4045/89 shall be communicated, including the results of scrutinies carried out as a matter of priority pursuant to Article 7(2) and (4) of that Regulation, and a summary of the lists both sent and received pursuant to Article 7(2) and (3) of that Regulation. 7. Resources Details on the resources available for the carrying out of the scrutinies under Regulation (EEC) No 4045/89 shall be transmitted, including: (a) the number of staff, expressed in person/years, allocated to scrutinies pursuant to Regulation (EEC) No 4045/89, by control body and, where appropriate, region; (b) training received by staff working on scrutinies pursuant to Regulation (EEC) No 4045/89, with an indication of the proportion of the staff referred to in point (a) who have received such training, and the nature of the training itself; and (c) computer equipment and tools at the disposal of staff working on scrutinies pursuant to Regulation (EEC) No 4045/89. 8. Difficulties in applying Regulation (EEC) No 4045/89 Information shall be provided on any difficulties encountered in the application of the Regulation, and the measures taken to overcome them or proposals to this end. 9. Suggestions for improvement Where appropriate, suggestions shall be made for the improvement, either of the application of Regulation (EEC) No 4045/89 or, of that Regulation itself. PART II SHEET A SCRUTINY REPORT FOR THE PERIOD ¦ (Article 9 of Regulation (EEC) No 4045/89) SHEET B SCRUTINY REPORT FOR THE PERIOD ¦ (Article 9 of Regulation (EEC) No 4045/89) Report of control in relation to EAGGF Guarantee Fund budget headings in respect of the EAGGF financial year ¦ Scrutiny programme ¦ B(1) EAGGF Budget Article or Item No B(2) Total value of expenditure relating to undertakings selected for scrutiny ¦ (EUR) B(3) Controlled undertakings B(4) Undertakings in the course of control B(5) Undertakings not controlled (i) expenditure actually controlled (EUR) (ii) total expenditure relating to those undertakings (EUR) (i) total expenditure relating to those undertakings (EUR) (i) total expenditure relating to those undertakings (EUR) Totals: SHEET C SCRUTINY REPORT FOR THE PERIOD ¦ (Article 9 of Regulation (EEC) No 4045/89) Potential irregularities discovered in relation to EAGGF Guarantee Fund budget headings in respect of the EAGGF financial year ¦ Scrutiny programme ¦ C(1) EAGGF Budget Article or Item No C(2) Number of potential irregularities discovered C(3) Number of payments concerned C(4) Number of undertakings concerned C(5) Estimated value of potential irregularities C(6) Description and nature of each potential irregularity discovered, the reference number(s) of the undertaking(s) concerned and the OLAF reference number(s) where communication in accordance with Article 3 of Regulation (EEC) No 595/91 has been sent Totals: SHEET D SCRUTINY REPORT FOR THE PERIOD ¦ (Article 9 of Regulation (EEC) No 4045/89) ANNEX II ANNEX III SHEET A SHEET B PROPOSED SCRUTINY PROGRAMME FOR THE PERIOD ¦ (Article 10 of Regulation (EEC) No 4045/89) Scheme of control in relations to EAGGF Guarantee Fund budget headings EAGGF financial year ¦ B(1) EAGGF Budget Article or Item No B(2) Total expenditure by EAGGF budget heading ¦ (EUR) B(3) Total expenditure by EAGGF budget heading relating to undertakings whose receipts or payments, or the sum thereof, were above EUR 40 000 ¦ (EUR) B(4) Total expenditure by EAGGF budget heading relating to undertakings included in the scrutiny programme ¦ (EUR) B(5) Number of undertakings by EAGGF budget heading included in the scrutiny programme Totals: SHEET C PROPOSED SCRUTINY PROGRAMME FOR THE PERIOD ¦ (Article 10 of Regulation (EEC) No 4045/89) Criteria adopted in drawing up the programme in the area of export refunds and other sectors where risk analysis selection techniques have been adopted where these differ from those included in the proposals for risk analysis sent to the Commission pursuant to Article 2(2) of Regulation (EEC) No 4045/89. Sector where scrutiny is proposed (show EAGGF budget heading as set out in sheet B, column B(1) of this Annex) Comments on risk and selection criteria adopted (give brief details, e.g. detected irregularities or exceptional increase in expenditure) SHEET D PROPOSED SCRUTINY PROGRAMME FOR THE PERIOD ¦ (Article 10 of Regulation (EEC) No 4045/89) Proposed scrutinies, if any, of undertakings whose receipts or payments, or the sum thereof, were less than EUR 40 000 during the EAGGF financial year ¦ EAGGF budget heading (as set out in sheet B, column B(1)) Number of undertakings that it is proposed to scrutinise Specific reason for scrutiny SHEET E ANNEX III ANNEX VIII QUARTERLY REPORT (as provided for in the first subparagraph of Article 7(4) of Regulation (EEC) No 4045/89) of ¦ (Member State) on requests for inspection and on the results of inspection for the first [ ], second [ ], third [ ], fourth [ ] quarter 20 ¦ QUARTERLY OVERVIEW TABLE: Notes on boxes: Each request/reply sent during the quarter is to be included in the overview table. Where applicable additional rows are to be added. The reference number for replies sent is to be the same as the reference number on the corresponding request for inspection. REQUESTS sent to: Member State Total number per Member State REQUEST Date sent Reference No Total: REPLIES sent to: Member State Total number per Member State REPLY Date sent Reference No Total: SHEET A SHEET B ANNEX IV ANNEX IX Information to be contained in the annual risk analysis referred to in Article 2(2) of Regulation (EEC) No 4045/89 1. Assessment of previous years risk analysis Information shall be provided concerning the assessment of effectiveness of the previous years risk analysis, including the evaluation of its strengths and weaknesses. Any possibilities for improvement shall be clearly identified and implementation thereof shall be considered. 2. Library of information Information shall be provided on all sources of information taken into account in order to prepare and conduct the risk analysis. Particular reference shall be made to Regulation (EEC) No 386/90. 3. Selection procedure A description shall be provided of the procedure to be applied in order to select the undertakings to be scrutinised. A clear indication shall be made of the number/percentage of undertakings and sectors/measures to which risk analysis, random, automatic and/or manual selection shall be applied. Sectors/measures to be excluded shall be clearly identified and the reasons for exclusion shall be described. 4. Risk factors and risk values to be applied Where risk analysis shall be applied, information shall be provided on all risk factors taken into consideration and the subsequent possible values assigned to those risk factors. This information shall be provided in accordance with the specimen tables provided below. Risk factors and risk values applicable to all measures subject to risk analysis Risk factors Risk values Description Values Specific risk factors and risk values applicable to export refunds Risk factors Risk values Description Values Specific risk factors and risk values applicable to ¦ (sector/measure) Risk factors Risk values Description Values 5. Weighting of risk factors Where appropriate, a description shall be provided of the procedure to be applied to weight the risk factors. 6. Results of risk analysis Information shall be provided on how the results of risk analysis and the establishment of a scoring list  (for each specific sector/measure, where appropriate) will be reflected in the selection of undertakings into the final scrutiny plan. Particular attention shall be given to the possibility of joint actions as provided pursuant to Article 7(1) of Regulation (EEC) No 4045/89. 7. Difficulties encountered and suggestions for improvement Information shall be provided on any difficulties encountered and the measures taken to overcome them or proposals to this end. Where appropriate, suggestions shall be made for improvement.